MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP
Attorneys for Thurman Restaurant Holdings LLC
190 Willis Avenue
Mineola, New York 11501
Scott A. Steinberg, Esq.
(516)747-0300
ssteinberg@meltzerlippe.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
In re:

         HERAL HOTEL ASSOCIATES, L.P.,

                                            Debtor                         Chapter 11

                                                                           Case No. 20-12266-scc

-----------------------------------------------------------------------X

     NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF DOCUMENTS

         PLEASE TAKE NOTICE that, pursuant to Rules 9010 and 2002 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), MELTZER, LIPPE, GOLDSTEIN &

BREITSTONE, LLP hereby appears as attorneys for Thurman Restaurant Holdings LLC,

creditor and party in interest in the above-captioned case. It is requested that copies of any and

all notices, pleadings, and orders be sent to:

                           MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP
                             Attorneys for Thurman Restaurant Holdings, LLC
                                             190 Wills Avenue
                                         Mineola, New York 11501
                                              (516) 747-0300
                                          Scott A. Steinberg, Esq.
                                       ssteinberg@meltzerlippe.com


         PLEASE TAKE FURTHER NOTICE, that, pursuant to Rules 2002 and 9007 of the

Bankruptcy Rules, the foregoing request includes not only the notice and papers referred to in the

rules specified above, but all other notices, papers and documents, including but not limited to:


4836-3863-1888, v. 2
copies of any application, motion, petition, pleading, request, complaint or demand, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail, hand

delivery, telephone, telegraph, telex or otherwise, which affects the above-captioned debtor (the

“Debtor”), property in the possession, custody or control of the Debtor or the above referenced

case. Creditor also requests copies of all responses by the Debtor to request for documents

and/or information made by the United States Trustee.

Dated: Mineola, New York
       November 02, 2020


                                                    MELTZER, LIPPE, GOLDSTEIN &
                                                       BREITSTONE, LLP
                                                    Attorneys for Thurman Restaurant
                                                    Holdings, LLC
                                                    190 Wills Avenue
                                                    Mineola, New York 11501
                                                    (516) 747-0300
                                                    Scott A. Steinberg, Esq.
                                                    ssteinberg@meltzerlippe.com

                                                    By:    /s/ Scott A. Steinberg
                                                           Scott A. Steinberg

TO:      Scott Markowitz, Esq.
         Tarter Krinsky & Drogin, LLP
         1350 Broadway, 11th Floor
         New York, NY 10018




4836-3863-1888, v. 2
